Order entered September 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00864-CV

                        JOHNSON & JOHNSON, ET AL., Appellants

                                               V.

                                 LINDA BATISTE, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-14350

                                           ORDER
       We GRANT appellants’ September 10, 2014 unopposed second motion for an extension

of time to file a brief. Appellants shall file their brief on or before October 28, 2014. We

caution appellants that no further extension will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE